           Case 1:20-cr-10128-MLW Document 83 Filed 11/01/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )               Criminal No. 20-10128-MLW
                                    )
KEENAM “KASON” PARK,                )
                                    )
            Defendant               )
____________________________________)

                          JOINT SENTENCING MEMORANDUM

       The parties respectfully submit this joint memorandum to clarify two points raised in the

materials submitted to the Court in connection with the sentencing of defendant Keenam Park.

       First, with respect to the defendant’s criminal history, a Senior Investigator for the

International Cooperation Center of the Supreme Prosecutor’s Office for the Republic of Korea

provided the following information to the government: “Mr. Park was convicted and prosecuted

in Korea for similar scam (damage about USD 100,000) and sentenced to probation.”1

       Second, the defendant’s sentencing memorandum states as follows:

       Unfortunately, by June 2019, when it became clear that the company would not be
       able to meet its financial obligations for the coming school year, Mr. Park opted
       not to notify the partnering schools and families that EduBoston would not be able
       to make tuition payments for the coming year. Instead, he continued to accept
       payments from the families in an effort to present the company as viable to
       investors such as the Bright Scholar Education Group, with whom he was actively
       and aggressively negotiating to sell EduBoston in order to obtain sufficient capital
       to make the necessary tuition payments and keep the employees on board.

Dkt. No. 74 at 9. In an interview with the government on March 10, 2020, which was conducted

pursuant to a proffer agreement, the defendant provided certain information regarding Bright



       1
          The government has requested additional information regarding this reported
prosecution/conviction and is awaiting a response.
         Case 1:20-cr-10128-MLW Document 83 Filed 11/01/20 Page 2 of 3




Scholar Education Group (“Bright Scholar”). Specifically, the defendant informed the government

that he was aware of Bright Scholar engaging in fraudulent acquisition deals. The defendant further

stated, in sum and in substance, that Bright Scholar offered him $25 million to purchase

EduBoston, which the defendant understood at the time to be more than three to four times what

EduBoston was actually worth, and that Bright Scholar executives wanted a 40% cut of the

purchase price, to be placed in an offshore account. Despite these circumstances, the defendant

provided Bright Scholar with EduBoston’s financials and did the due diligence necessary for the

potential sale. During his proffer, the defendant stated that the deal did not go through because a

representative of Bright Scholar – who was not aware of the fraud – stopped the acquisition due to

changes in the industry. The defendant would now like to clarify that this Bright Scholar

representative chose not to pursue the acquisition before the defendant was able to make his own

decision as to whether to move forward with the deal, a decision with which he was struggling

given EduBoston’s desperate financial situation.




                                                     Respectfully submitted,

KEENAM PARK                                          ANDREW E. LELLING
By his attorney,                                     United States Attorney

/s/ Vikas S. Dhar                            By:     /s/ Leslie A. Wright
VIKAS S. DHAR                                        LESLIE A. WRIGHT
                                                     Assistant U.S. Attorney




                                                2
         Case 1:20-cr-10128-MLW Document 83 Filed 11/01/20 Page 3 of 3




                                      Certificate of Service
       I hereby certify that this document filed through the ECF system on November 1, 2020 will
be sent electronically to the registered participants identified on the Notice of Electronic Filing
(NEF).

                                             By:     /s/ Leslie A. Wright
                                                     LESLIE A. WRIGHT
                                                     Assistant United States Attorney




                                                3
